Citation Nr: 1614867	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  12-28 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.

2.  Entitlement to service connection for ischemic heart disease, to include as due to exposure to herbicides.

3.  Entitlement to service connection for lung cancer, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from February 1963 to February 1967.  The awards listed on his DD 214 include the Vietnam Service Medal.  A service personnel record dated "04/05/6" titled Certificate reflects that the Veteran applied for the Vietnam Service Medal based on participation in the Vietnam operation consisting of having served TDY for 30 consecutive days in SEA (South East Asia).  That document is marked as having been prepared at YAB, Japan.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

These matters were before the Board in December 2014, when they were remanded for additional development and consideration.  They now return for appellate review.  However, as discussed below, the Board finds that there has not been substantial compliance with the December 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran filed a notice of disagreement with a November 2004 rating decision denial of entitlement to service connection for diabetes mellitus, type II, but did not perfect an appeal thereafter and no new and material evidence was received within the appeal period.  Under 38 C.F.R. § 3.156(c)(1) (2015), any time after VA issues a decision on a claim and receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  An award made based all or in part on the records identified by paragraph (c)(1) is effective on the date entitlement arose or the date VA received the previously-denied claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously denied claim.  38 C.F.R. § 3.156(c)(3).  Additional relevant service personnel records were received subsequent to the November 2004 rating decision.  Pursuant to the December 2014 Board remand, additional service personnel records were associated with the record in February 2015.  This information is relevant to the Veteran's current claim for service connection for diabetes mellitus, type II, as such is pertinent to establish where the Veteran was stationed during service to allow for a presumption of herbicide exposure.  An October 1966 service record arguably supports the Veteran's contention of service in Thailand as it stated the Veteran's dependents returned to the United States in October 1966 which fairly consistent with February 2014 testimony that his dependents left prior to his service in Thailand in November 1966.  Thus, the Board finds that the provisions of 38 C.F.R. § 3.156(c) apply to the facts in this case, and thus the claim has been recharacterized as listed on the title page.

The Veteran contends that he was exposed to herbicides as an aircraft mechanic stationed TDY at Takhli Royal Thai Air Force Base.  In February 2014, the Veteran and his spouse testified at a video conference hearing before the undersigned Veterans Law Judge.  The transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Board finds that the development requested by the Board's December 2014 remand directives was not fully completed.  A remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall, 11 Vet. App. at 271.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Id.  Thus, in the present case additional development must be conducted. 

The December 2014 Board remand, in pertinent part, directed that copies of the  Veteran's complete service personnel records, to include his performance evaluations while in active service and daily/morning reports from the Veteran's unit in Takhli, Thailand, specifically in November 1966, should be obtained.  The Veteran's service personnel records were associated with the record in February 2015; however, daily/morning reports from the Veteran's unit in Takhli, Thailand, specifically in November 1966 have not been obtained, and should be obtained on remand.  

The December 2014 Board remand further directed that after obtaining adequate authorization, attempts must be made to obtain and associate with the claims file all records of the Veteran's treatment by Dr. F. J. M., as the Veteran in February 2014 testified, he was diagnosed by Dr. F. J. M., his regular physician.  The December 2014 Board remand also directed that any additional pertinent records identified by the Veteran during the course of the remand should also be obtained.  In March 2015, the Veteran provided a VA Form 21-4142, Authorization and Consent to Release Information to Department of Veteran's Affairs, and reported treatment from Dr. J. F. M. from 1999 to the present, from Dr. Dr. B. K. M. from 2002 to the present, and from Dr. C. C. E. from 2002 to the present.  The record reflects records from Dr. B. K. M. and Dr. C. C. E. had previously been received by VA; however updated records should be obtained.  Thus, on remand, complete private treatment records should be obtained, to the extent possible, from Dr. J. F. M., Dr. B. K. M. and Dr. C. C. E., as was well as relevant records from any additional provider which may be identified by the Veteran.

Finally, in light of the remand for other matters, updated VA treatment records should be obtained and associated with the claims file.  VA treatment records, from the Lawton/Ft. Sill, Community Based Outpatient Clinic (CBOC), part of the Oklahoma City VA Medical Center (VAMC), most recently dated in October 2014 have been associated with the claims file.  Thus, on remand, all relevant VA treatment records should be obtained, specifically from the Oklahoma City VAMC, to include the Lawton/Ft. Sill CBOC as well as any other associated outpatient clinics, from October 2014 to the present, and associated with the claims file.  See 38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2) (2015).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of the daily/morning reports from the Veteran's unit in Takhli, Thailand, specifically in November 1966.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Obtain the Veteran's updated VA treatment records from the Oklahoma City VAMC, to include the Lawton/Ft. Sill CBOC, as well as any other associated outpatient clinics, from October 2014, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Obtain the necessary authorization from the Veteran and then attempt to obtain complete private treatment records for the Veteran, not already of record from Dr. J. F. M., Dr. B. K. M. and Dr. C. C. E.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents

4.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




